DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 9961890 A1.
Claim 1
 	WO 9961890 A1 discloses supporting a gemstone (Fig. 9, Ref. 7) on a flat stage (Fig. 9, Ref. 51), wherein the stage is capable of transmitting UV to visible light (Page. 15, lines 11-16); causing a light beam to emit from a light source (Fig. 9, Ref. 92, 94), the light beam within a first range of wavelengths, aimed at a dichroic beam splitter (Fig. 9, Ref. 57) toward the flat stage (Fig. 9, Ref. 51), wherein the dichroic beam splitter (Fig. 9, Ref. 57) is configured to reflect light of the first range of wavelengths (Fig. 9, Ref. 105) and pass light of a second range of wavelengths (Fig. 9, Ref. 90); and capturing a fluorescence image of the gemstone on the flat stage (Fig. 9, Ref. 51) by a digital camera (Fig. 9, Ref. 12) aimed at the dichroic beam splitter (Fig. 9, Ref. 57) configured to capture light of the second range of wavelengths (Fig. 9, Ref. 90) that pass through the dichroic beam splitter (Fig. 9, Ref. 57)(Page 6, lines 4-13).  

    PNG
    media_image1.png
    589
    466
    media_image1.png
    Greyscale

Claim 4
 	WO 9961890 A1 discloses the gemstone is arranged table side down on the stage (See Fig. 9, Ref. 7, 51).  
5. The method of claim 1 wherein the light source is at least one of, a xenon flash lamp, a deuterium lamp, and a 224.3 nm HeAg laser.  
Claim 6
 	WO 9961890 A1 discloses the light beam is sent through a lens to concentrate the beam (Page 18, lines 10-11).  
Claim 7
 	WO 9961890 A1 discloses the light beam is sent through a deep UV filter (Page 15, lines 1-6).  
Claim 8
 	WO 9961890 A1 discloses the light beam is sent through a polarizer (Page 7, lines 13-15).  
Claim 13
 	WO 9961890 A1 discloses the digital camera (Fig. 9, Ref. 12) includes a lens configured to concentrate the light of the second range of wavelengths (Page 18, lines 10-11).  
Claim 14
 	WO 9961890 A1 discloses the digital camera (Fig. 9, Ref. 12) includes at least one of, a long pass filter, a band-pass filter, a short-pass filter, and a polarization sensitive filter (Page 15, lines 1-6).  
Claim 15
 	WO 9961890 A1 discloses the dichroic beam splitter (Fig. 9, Ref. 57) is arranged to reflect the light beam at a perpendicular angle to the flat table (Fig. 9, Ref. 51; See Fig. 9).  
Claim 16
 	WO 9961890 A1 discloses a flat stage (Fig. 9, Ref. 51) for supporting a gemstone (Fig. 1, Ref. 7), capable of transmitting UV to visible light (Page. 15, lines 11-16); a light source (Fig. 9, Ref. 92, 94) configured to emit a light beam within a first range of wavelengths (Fig. 9, Ref. 105), the light source (Fig. 9, Ref. 92, 94) aimed at a dichroic beam splitter (Fig. 9, Ref. 57); the dichroic beam splitter (Fig. 9, Ref. 57) configured to reflect the light beam within the first range of wavelengths toward the flat stage (Fig. 9, Ref. 51), wherein the dichroic beam splitter (Fig. 9, Ref. 57) is configured to reflect light of the first range of wavelengths (Fig. 9, Ref. 105) and pass light of a second range of wavelengths (Fig. 9, Ref. 90); and a digital camera (Fig. 9, Ref. 12) aimed at the dichroic beam splitter (Fig. 9, Ref. 57) configured to capture light of the second range of wavelengths (Fig. 9, Ref. 90) that pass through the dichroic beam splitter (Fig. 9, Ref. 57), and thereby capture a fluorescence image of the gemstone on the flat stage (Fig. 9, Ref. 51; Page 6, lines 4-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, 9-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 9961890 A1.
Claims 2-3, 17
	WO 9961890 A1 discloses the claimed invention except for the UV transmitting stage is made of quartz or UV transmitting stage is made of sapphire. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 9961890 A1 with the stage material listed above since it was well known in the art that using the stage material listed above provides for a durable surface, therefore reducing the amount of maintenance replacing the surface from wear. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 5, 20
	WO 9961890 A1 discloses the claimed invention except for light source is at least one of, a xenon flash lamp, a deuterium lamp, and a 224.3 nm HeAg laser. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 9961890 A1 with the different light sources listed above since it was well known in the art that the light sources produce an array of wavelengths so as to increase the sensitivity of the measured data, therefore increasing the quality of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 9-10, 18
	WO 9961890 A1 discloses the claimed invention except for first range of wavelengths is between 10 nm and 400 nm or the second range of wavelengths is between 400 nm and 700 nm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 9961890 A1 with wavelength ranges listed above since it was well known in the art that such wavelength ranges provide improved signal/noise ratio, therefore improving the overall quality of the measured signal. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 11-12, 19
	WO 9961890 A1 discloses the claimed invention except for the digital camera is a light sensitive digital color camera or the digital camera is a monochrome camera. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 9961890 A1 with the different type of cameras listed above since it was well known in the art that the different types of cameras increase/decrease the cost of constructing the device, therefore making the device more cost efficient depending on the application of the device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 2, 2022